Case 2:19-cv-00504-JLB-NPM Document 33 Filed 12/22/20 Page 1 of 1 PageID 227




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RACHEL STANISLAWSKI, f/k/a
RACHEL FOWLER,

             Plaintiff,

v.                                            Case No. 2:19-cv-00504-JLB-NPM

ADVANCED PAIN MANAGEMENT
SPECIALISTS, P.A., a Florida professional
association,

             Defendant.
                                       /

                                      ORDER

      The parties have stipulated to dismissal with prejudice under Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). (Doc. 32.) The stipulation is self-executing. Anago

Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims

against Defendant are DISMISSED WITH PREJUDICE. The Clerk of Court is

DIRECTED to terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida on December 22, 2020.
